Holmes, J.
The question put to the doctor on cross-ex-animation, and the evidence of the witness Stackpole, were intended to show admissions or statements by the former more or less inconsistent with his testimony, in that they treated the plaintiff’s injury as less serious than he represented it on the stand. For this purpose, the questions were admissible. So far as the answers possibly could have prejudiced the plaintiff, if at all, it was by showing such an inconsistency. An inconsistency need not be expressed in contradictory propositions ; it is enough if the implications of what has been said tend in a different direction from what is sworn to.

Exceptions overruled.